            Case 5:18-cv-00408-D Document 50 Filed 07/03/19 Page 1 of 2



                    IN THE UNITED STATS DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JACOB LANCE PAXMAN,                                     )
                                                        )
                              Plaintiff,                )
                                                        )
v.                                                      )      Case No. 18-CV-408-D
                                                        )
JASON LI, QUEEN STAR TRUCKING,                          )
INC., and DOES 1 to 50,                                 )
                                                        )
                              Defendants.               )


                          DEFENDANTS’ OBJECTIONS TO
                   PLAINTIFF’S FINAL WITNESS AND EXHIBIT LIST

       Defendants, Jason Li and Queen Star Trucking, Inc., hereby submit the following

objections to Plaintiff’s Final Witness and Exhibit List:

     NO.                     EXHIBIT                                   OBJECTION
       1.     Traffic Collision Report                      Hearsay – Fed.R.Evid. 802
       2.     Property Condition Report of 2016             Hearsay – Fed.R.Evid. 802;
              Dodge Caravan, appraisal and                  Relevance – Fed.R.Evid. 902
              photographs of damage to vehicle
       3.     Plaintiff’s medical records and bills         Hearsay – Fed.R.Evid. 802;
              produced in the parties’ disclosures or       Relevance – Fed.R.Evid. 902;
              during discovery                              Authenticity and Identification –
                                                            Fed.R.Evid. 901
       4.     Any documents that were attached to           Lacks specificity
              any deposition transcript as an exhibit
       5.     Any documents that have been                  Lacks specificity
              produced by Defendants
       6.     Any demonstrative aids which will be          Lacks specificity
              provided prior to trial
       7.     Materials regarding Defendant Queen           Lacks specificity;
              Star Trucking received from the               Not Produced
              Federal Motor Carrier Safety
              Administration pursuant to the
              Freedom of Information Act (5 U.S.C.
             Case 5:18-cv-00408-D Document 50 Filed 07/03/19 Page 2 of 2



                §52)
        8.      Any exhibits identified by Defendants   Lacks specificity
                or during discovery


        Plaintiff’s list of witnesses is inadequate as Plaintiff fails to provide any contact

information for the witnesses or a description of the testimony Plaintiff expects they would offer

at the time of trial.

        DATED this 3rd day of June, 2019.


                                             Respectfully submitted,

                                             FRANDEN | FARRIS | QUILLIN
                                               GOODNIGHT + ROBERTS

                                             /s/Nathaniel G. Parrilli
                                             Joseph R. Farris, OBA #2835
                                             Nathaniel G. Parrilli, OBA #18798
                                             Williams Center Tower II, Suite 900
                                             Two West 2nd Street
                                             Tulsa, Oklahoma 74103
                                             918/583-7129 Phone
                                             918/584-3814 Fax
                                             ATTORNEY FOR DEFENDANTS
                                             JASON LI AND QUEEN STAR
                                             TRUCKING, INC.


                               CERTIFICATE OF SERVICE
       I hereby certify that on July 3, 2019, I electronically transmitted the foregoing
document to the Clerk of Court using the ECDT System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants: Kevin D. Swenson, Brian D.
Shelley, T. Ryan Scott, Geoff Hamby, Tom M. Cummings



                                             /s/Nathaniel G. Parrilli


                                                2
